                UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION

                                  NO. 1:19CR63

UNITED STATES OF AMERICA            )
                                    )
             vs.                    )
                                    )
JOSEPH C. VANDEVERE, JR.            )
 ___________________________________)

                            MOTION TO CONTINUE

      COMES NOW the defendant, by and through the undersigned counsel who

does hereby move this Court to continue this case from the October 7, 2019 trial

term and in support thereof does offer the following:


      1. Counsel for the defendant herein is currently representing a sitting state

         court judicial official who is the subject of a proceeding before the North

         Carolina Judicial Standards Commission. Said proceeding is captioned

         as In Re: Inquiry Concerning a Judge, No. 18-193.

      2. That the hearing of this matter is set during the week of October 7, 2019.

      3. That Counsel expects the matter to be heard in Raleigh, North Carolina

         during that week and that this matter has been pending a hearing for

         some time. Counsel and his client are anxious to proceed with the

         hearing.
      4. That if Counsel is required to move to continue the hearing before the

         Judicial Standards Commission, that Counsel is advised that the next

         available session may not be until February of 2020.

      5. Counsel does not make this motion for the purpose of unnecessary delay

         of this matter or for any other improper purpose.

      6. Counsel has consulted with the assigned Assistant United States Attorney

         who advises that he does not object to a continuance of this matter.

      WHEREFORE, the defendant hereby requests that this matter be continued

from the October 7, 2019 trial term.

      Respectfully submitted this the 16th day of September, 2019.

                                             DEVEREUX & BANZHOFF, PLLC
                                             The Jackson Building
                                             22 South Pack Square Suite 1100
                                             Asheville, North Carolina 28801
                                             (828) 285-9455
                                             (828) 285-9457(fax)

                                       by:   s/Andrew B. Banzhoff
                                             Andrew B. Banzhoff
                                             N.C. State Bar # 26432
                                             abanzhoff@dblawoffices.com
                         CERTIFICATE OF SERVICE

       THIS IS TO CERTIFY that the foregoing document was served on the
United States Attorney’s office by leaving a copy of said document at counsel=s
office with a responsible employee therein, by hand delivery or by depositing a
copy of the same with the U.S. Postal Service, first-class postage prepaid, or by
service through the ECF system to the addressee below:

David.thornloe@usdoj.gov

      This the 16th day of September, 2019.

                                      s/ Andrew B. Banzhoff
                                      Andrew B. Banzhoff
